DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C § 112

The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-7 rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Dependent claim 5 recites “The polypropylene composition” in the preamble of the claim, but the claim does not contain a reference to a base claim. The cited portion of the preamble thus lacks antecedent basis. For the purpose of searching and applying prior art, the claim has been construed as though it depends on independent claim 1. Claims 6-7 are dependent on claim 5, and because they do not remedy the deficiency of claim 5, they are rejected on the same ground.


Claim Objections

Claim 3 is objected to because of the following informalities.
Claim 3 recites a component i) including “45.0 to 75.0” weight percent of a polymer and a component i)) including “10.0 to 40.0” weight percent of a polymer. The upper limits of these ranges cannot exceed 74.5 or 39.5 weight percent (respectively) and still permit the minimum required amounts of the other components of the composition.
Appropriate correction is required.

Claim Rejections – 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 8-10, and 12-14 are rejected under 35 U.S.C. §§ 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Publication No. 2015/0299443 A1 (herein “Tranninger”).
As to claims 1 and 10: Tranninger describes a mixture of two heterophasic polypropylene compositions (see IE1 in Table 3a) comprising 61.1 wt% of polypropylene matrix (the XCI content of HECO 1 is 80.8 wt%, see IE1 in Table 1a; and the XCI content of HECO 2 is 70.0 wt%, see Table 2) and 23.9 wt% of an elastomeric fraction (the XCS content of HECO 1 is 19.2 wt%, see IE1 in Table 1a; and the XCS content of HECO 2 is 30.0 wt%, see Table 2). The elastomeric fraction contains two ethylene copolymers (XCS in each of HECO 1 and HECO 2); one has an ethylene content of 17.2 wt% (HECO 1, see Table 1a), and the other has an ethylene content of 34 wt% (HECO 2, see Table 2).
The composition further includes the inorganic filler talc and has an MFR2 of 11.2 g/10 min (see Table 3a on p. 14).
As to claim 2: The composition comprises 2.9 wt% of the elastomer having an ethylene content of 17.2 wt% (from HECO 1) and 21 wt% of the elastomer having an ethylene content of 34 wt% (from HECO 2). The ratio of the latter to the former is about 7.2:1.
As to claim 4: The polypropylene components of the matrix have an MFR2 of 98 and 55 (see IE1 in Table 1a and HECO 2 in Table 2).
As to claim 8: The elastomeric copolymer of HECO 1 is a copolymer of ethylene and propylene (see C2 and C3
As to claim 9: The elastomeric copolymer of HECO 1 is a copolymer of ethylene and propylene (see C2 and C3 in Table 1a) in a ratio of 123 mol C2 to 1 kmol C3, corresponding to about 92 wt% propylene.
As to claims 12-14: Tranninger further discloses that the compositions described therein are useful for moulded articles (see ¶ [0209]).

Claim Rejections – 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Tranninger.
The discussion set forth above regarding Tranninger with respect to base claim 1 is incorporated here by reference. As set forth above, Tranninger described a polypropylene composition according to base claim 1. The composition comprises 49 wt% of one of the propylene polymers of the matrix (from HECO 2); 21 wt% of the elastomer having an ethylene content of 34 wt% (from HECO 2); and 2.9 wt% of the elastomer having an ethylene content of 17.2 wt% (from HECO 1).
The composition comprises 13 wt% of the inorganic filler talc (see Table 3a on p. 14). Tranninger further discloses more generally that the compositions described therein have an inorganic filler in an amount of 5 to 30, 8 to 25, or 12 to 20 wt% (see ¶ [0159]).
Tranninger does not specifically disclose a composition according to the present claim which comprises an inorganic filler in an amount of 15 to 30 wt%.
In light of Tranninger’s broader disclosure that the compositions described therein may include an inorganic filler in an amount of 5 to 30, 8 to 25, or 12 to 20 wt%, one of ordinary skill in the art would have merely exercised ordinary creativity by making the cited composition of Tranninger (IE1) using any amount of the inorganic filler within the disclosed ranges, including those amounts which fall within the presently recited range of amounts.

Allowable Subject Matter

The examiner is unaware of any prior art that describes or suggests compositions according to claim 5-7 or 11. Claims 5-7 are rejected above under 35 U.S.C. § 112. Claim 11 is objected to as being dependent upon a rejected base claim, but it would be allowable if written in independent form.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A HUHN/Primary Examiner, Art Unit 1764